[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an appeal from the action of the Zoning Board of Appeals of the City of Shelton denying a certificate of approval for a location for a place of business for the sale of used motor vehicles.
The Zoning Commission and the Zoning Board of Appeals were legally established. On July 18, 1996 Antonio Ferreira of Trumbull, Connecticut applied to said board for a certificate of; approval of premises located at 78 Bridgeport Avenue, Shelton, `Connecticut as the location suitable for the sale of used motor' vehicles.
A hearing was held on August 20, 1996 whereby said board denied the location for such use. Said notice was duly published in a newspaper. The stated reason for the denial was that "the property was too small". Said plaintiff was duly aggrieved.
The board's reason for the denial appears to be that the business, if granted, would be a traffic problem on Bridgeport Avenue and that other businesses in the area would be affected by the additional traffic.
This court after inspecting the property on a personal basis found that Bridgeport Avenue is a busy highway and has many businesses located in the area. However, this type of business is' permissible under the zoning laws of the City of Shelton where the applicant applied for approval. After personal inspection, the court discovered that there is a suitable amount of land necessary to conduct said business with limitations. There is an adjoining business of a totally different nature CT Page 1029 adjoining said property.
The court will grant the variance and uphold the appeal on the following conditions:
1. The plaintiff must erect a fence between the adjoining restaurant property and the property utilized for the sale of motor vehicles.
2. The plaintiff cannot have for sale no more than 20 vehicles on said premises, and furthermore, shall have no other vehicles for any purpose whatsoever other than for resale.
After these conditions are complied with, said City of Shelton shall issue a permit to the plaintiff.
This decision is without costs to either party.
Philip E. Mancini, Jr. Judge Referee